DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1, 2, 5, 8, 9, 23, 27, 31-38, 52 and 64-66 are pending upon entry of amendment filed on 2/22/22.

Applicant’s election of group I, claims 1, 2, 5, 8, 9, 23, 27, 31-37 and 64-66 without traverse in the reply filed on 8/31/22 has been acknowledged.   

Accordingly, claims 38 and 52 are withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claims 1, 2, 5, 8, 9, 23, 27, 31-37 and 64-66 are under consideration in the instant application.

3.	      Applicant’s IDS filed on 2/26/20 (two entries), 4/21/20 (two entries) and 8/31/22 have been acknowledged.

The second entries of 2/26/20 and 4/21/20 have been crossed out for being duplicate and the non-English foreign documents have been considered to its English Abstracts.

4.	The oath filed on 2/22/22 has been acknowledged.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1, 2, 9 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 2 recites the broad recitation of the concentrations 50-200mg/ml with 100-175mg/ml or 150mg/ml.  In claim 9, broader methionine, polysorbate and citrate buffer concentrations are cited with narrower ranges as well as in claim 27 for antioxidant.  

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8. 	Claims 1 and 36-37 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a pharmaceutical composition comprising the VH/VL consisting the SEQ ID NO:7-10, does not reasonably provide enablement for more.  

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use of the invention commensurate in scope with these claims. 

The specification does not enable one of skill in the art to practice the invention as claimed without undue experimentation. Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed.Cir.1988)). The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of the skilled in the art to practice the claimed invention.

There is insufficient guidance in the specification as filed as to how the skilled artisan would make and use at least 80-90% identical to the SEQ ID NO:7-10 as set forth in claims 36-37 without undue experimentation.  Although examples of the specification uses STX-100 with the CDR’s set forth in the SEQ ID NO:1-6, the VH/VL of the antibody set forth in the SEQ ID NO:7-10 utilizes framework regions that are different from the claimed SEQ ID NO:1-6.  The specification fails to show how to make and use 80%-90% sequences that retains biological activities of the given antibodies. 

There is insufficient guidance in the specification as filed as to how the skilled artisan would make and use the 80-90% identical to the SEQ ID NO:7-10 recited in the instant claims.  A person of skill in the art would not know which amino acids are essential or not.  There is insufficient guidance to direct a person of skill in the art to select particular CDR or framework is essential for antigen binding.  Without detailed direction as to which amino acid/framework is essential to antigen binding, a person of skill in the art would not be able to determine which fragments are antigen binding without undue experimentation.

It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc Natl Acad Sci USA 1982 Vol 79 page 1979, IDS reference).   Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  It is unlikely that fusion proteins as defined by the claims which may contain less than the full complement of CDRs from the heavy and light chain variable regions of an IFN-a antibody in unspecified order and fused to any human or nonhuman framework sequence, have the required binding function.  Furthermore, Applicant has no working examples demonstrating a light or heavy chain alone or a fragment which exhibits antigen binding.

To summarize, reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view of the quantity of experimentation necessary, the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breath of the claims, it would take undue trials and errors to practice the claimed invention.


9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 1, 2, 5, 8, 9, 32, 34, 36 and 64-66 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pat. 7,943,742 (IDS reference) in view of WO 2007/124299 (IDS reference) and WO2012/151199 (IDS reference) 

The ‘742 patent teaches pharmaceutical compositions comprising integrin αvβ6 set forth in claimed SEQ ID NO:1-10 with various excipients (col. 56-58, claims 13-14) including buffer and arginine.  Given that the claimed SEQ ID NO:7-10 includes CDRs set forth in SEQ ID NO:1-6, it meets the claimed limitations (note SEQ ID NO:1-2, 136-145).

Further, the ‘742 patent teaches administrations of the antibody with various other integrins (col 59) in a single formulation (line 14) and doses includes 40, 50, 60mg or 150mg (col. 58). 
The disclosure of the ‘742 patent differs from the instant claimed invention in that it does not teach the pH 5.2-5.7, specific arginine, methionine, buffer and excipient concentrations and use of syringes as required by the claims 1, 2, 5, 8, 9, 23 and 27 of the instant application. 

The ‘299 publication teaches formulations of antibody in 5-20mM of citrate buffer at pH about 5.5 in the presence of arginine of 150mM (claim 5-20), 0.025-0.1% polysorbate and methionine at 5-20mM to stabilize antibody.   The ‘299 publication teaches kits, syringes comprising the antibody formulation (p. 20-26).

Claims 8 and 9 are included in this rejection as the conjunction “or” is allowed and thiol-containing oxidant is not required element.

Further, the ‘199 publication teaches concentration of various antibodies including CD40 and integrin in the formulation comprising citrate buffer, polysorbate and arginine (note claims 1-26) at pH 5.2.  The formulation taught by the ‘199 publication reads on the claimed formulation and deemed suitable for antibody targets CD40, integrin and other therapeutic antibodies.  The formulation taught by the ‘299 publication would expect to work for integrin antibody.

 It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize excipients taught by the ‘299 and ‘199 publications into the antibody compositions taught by the ‘742 patent. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the optimized excipients concentrations stabilize integrin antibody in addition to other antibodies of interest or package in syringes to deliver pre-determined dose for accuracy.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
12.	Claims 1, 8, 9, 23, 27, 31, 33 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pat. 7,943,742 (IDS reference) in view of WO 2007/124299 (IDS reference) and WO2012/151199 (IDS reference) as applied to claim 1 above, and further in view of Lam et al (J. Pharm. Sci, 1997, vol. 86, p. 1250-1255).

The teachings of the ‘742 patent, 299 and 155 publication have been discussed, supra.

The disclosure of the references differs from the instant claimed invention in that it does not teach the use of thiol containing antioxidant as in claims 8, 9, 23, 27, 31, 33 and 35 of the instant application. 

Lam et al teaches addition of thiol sulfate or thiol containing oxidation is required to prevent methionine oxidation and minimum effective level is 1:5-1:25 for methionine and thiosulfate (see entire document, p. 1220).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to further utilize thiol containing oxidant as taught by the Lam et al into the antibody compositions taught by the ‘742 patent, 299 and 155 publication. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because addition of thiol containing stabilizer prevents methionine oxidation and improve overall stability of the antibody formulation. 

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

13.	No claims are allowable.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent ExaminerTechnology Center 1600
October 20, 2022

/YUNSOO KIM/Primary Examiner, Art Unit 1644